Citation Nr: 0012384	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 until 
August 1953.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
September 1998, rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

A preliminary review of the record discloses that the medical 
records associated with the claims file appear to be 
incomplete.  There is no indication that the RO received a 
response indicating the availability of the requested the 
records from the VA Medical Center in New York City where the 
veteran claims to have had an audiology test in 1954 or 1955.  
The Board notes that the Court has held that the VA has 
constructive knowledge of medical records generated by its 
agency, and the VA is obligated to obtain any such pertinent 
treatment records, as well as other records of which the VA 
was notified.  See Bell v. Derwinski, 2 Vet. App. 611, 612- 
613 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 
(1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
Therefore, the RO should ensure that all VA records of 
treatment for the veteran are obtained and associated with 
his claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all available VA 
medical records relating to the veteran's 
treatment at the VA Medical Center in New 
York City during 1954 and 1955.  If the 
RO determines conclusively that VA 
medical records are not available, it 
should documented in the claims file.


2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the RO's to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


